ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Polu Kai Services, LLC                       )      ASBCA Nos. 58726, 58795
                                             )
Under Contract No. W912DR-09-C-0091          )

APPEARANCE FOR THE APPELLANT:                       John M. Manfredonia, Esq.
                                                     Manfredonia Law Offices, LLC
                                                     Cresskill, NJ

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Leslie M. Reed, Esq.
                                                    Raymond 0. Schlee, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 29 July 2014



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58726, 58795, Appeals of Polu Kai
Services, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals